F§§.,ED

IN THE UNITED STATES DISTRICT COURT

AP
FoR THE DISTRICT or MoNTANA el k R 2 4 m
BILLINGS DIVIsIoN gs-,rg;;ef;'§;g:;ai;w
‘||lngs

UNITED STATES OF AMERICA,
CR 18-156-BLG-SPW
Plaintiff, CR 18-157-BLG-SPW
vs.
ORDER
ANGELA MAXINE KILLEN,
Defendant.

 

 

At the request of the U.S. Probation Officer,
IT IS HEREBY ORDERED that sentencing currently scheduled for
Wednesday, June 19, 2019 at 9:30 a.m., is VACATED and reset to commence on

August 1, 2019 at 2:30 p.m. in the James F. Battin U.S. Courthouse, Billings,

Montana.
IT IS FURTHER ORDERED that,
l. The United States Probation Offlce shall conduct a presentence

investigation and prepare a presentence report. Fed. R. Crim. P. 32(c), (d); 18
U.S.C. § 3552(a).

2. The probation officer shall disclose the completed report, except for

recommendations of the probation officer as follows: two copies to counsel for
Defendant, and one copy to counsel for the government on or before June 17,
2019. The probation officer shall not disclose any recommendation made or to be
made to the Court.

3. If` restitution is mandatory, the probation officer shall discuss a
payment plan with Defendant and shall make recommendations to the Court
concerning interest and a payment schedule.

4. Counsel shall attempt in good faith to resolve disputes over any
material in the presentence report. Unresolved objections to be relied upon at
sentencing shall be presented to the probation officer on or before June 26, 2019.
U.S.S.G. § 6Al.2. Any unresolved objections are expected to be included in
the pre-sentence report, not in a sentencing memorandum.

5. The presentence report, in final forrn, including any unresolved
objections, shall be delivered to the Court and the parties on or before July 10,
2019.

6. Sentencing memoranda and supporting documents addressing all
relevant sentencing issues shall be filed on or before July 17, 2019. Absent good
cause shown, sentencing memoranda and Supporting documents filed after July 17,

2019 Will not be considered in addressing sentencing issues. F ailure to timely file

2

sentencing memoranda may result in imposition of sanctions against counsel.

7. Responses to sentencing memoranda shall be filed on or before July
24, 2019.
8. Reply briefs will not be accepted for filing in sentencing matters.

9. The Court Will resolve objections included in the Addendum to the
presentence report at the sentencing hearing in accordance with U.S.S.G. § 6Al.3.

10. All parties that intend to have witnesses testify at sentencing shall give
notice to this Court ten (lO) days prior to the sentencing date.

The Clerk shall forthwith notify the parties of the making of this Order.

rci

9 ` ,
DATED this a’?d day of Aprii, 2019.

   

SUSAN P. WA'l"l`l:‘lRS
U.S. DISTRICT JUDGE

